Title: From Thomas Jefferson to Thomas Munroe, 1 January 1822
From: Jefferson, Thomas
To: Munroe, Thomas


                        
                        
                            Monto
                            Jan. 1. 22.
                        
                    I have every disposition to do any act of service to you within the limits of propriety. but withdrawn from the world & unauthorisd by office or any other qualifn I do not feel myself entitled to address a lre to the Emperor of Russia, Ct Nesselrode or any of the authorities of that country. I am happy however in believing  that  with the patronage of mr Adams & Mr Politika your son is as well assured of a favble reception in that country as recommenons can procure him. with my regrets that I cannot avail myself of this occasion of being useful to you accept the assurance Etc
                        
                    